UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5151



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DELTON RIGGINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00227-D-1)


Submitted:   October 22, 2008               Decided:   November 6, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Woodward Webb, THE EDMISTEN & WEBB LAW FIRM, Raleigh, North
Carolina, for Appellant.     George E. B. Holding, United States
Attorney, Anne M. Hayes, William M. Gilmore, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             After a jury trial, Delton Riggins was convicted of

conspiring       to   knowingly      make   false   statements       to    a    licensed

firearms dealer in connection with the purchase of firearms, in

violation of 18 U.S.C. § 371 (2000), and four counts of aiding and

abetting the knowing making of false and fictitious statements in

connection with the acquisition of firearms, in violation of 18

U.S.C.A. §§ 922(a)(6), 924 (West 2000 & Supp. 2008), and 18 U.S.C.

§ 2 (2000).           The district court sentenced him to a total of

seventy-eight months of imprisonment.               Riggins appeals, contending

that the district court erred in sustaining the jury’s verdict

because the evidence was insufficient to convict him and thus, the

court erred by denying his Fed. R. Crim. P. 29 motion.                     Finding no

error, we affirm.

             A    jury’s   verdict      “must     be     sustained    if       there   is

substantial       evidence,    taking       the   view   most   favorable        to    the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).        This court has “defined ‘substantial evidence’ as

‘evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.’” United States v. Smith, 451 F.3d 209,

216 (4th Cir. 2006) (quoting United States v. Burgos, 94 F.3d 849,

862   (4th   Cir.      1996)   (en    banc)).       This   court     “must      consider

circumstantial as well as direct evidence, and allow the government


                                            2
the benefit of all reasonable inferences from the facts proven to

those sought to be established.”             United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).            In evaluating the sufficiency of

the evidence, this court does not review the credibility of the

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.             United States v. Kelly,

510 F.3d 433, 440 (4th Cir. 2007), cert. denied, 128 S. Ct. 1917

(2008).   Moreover, “the uncorroborated testimony of one witness or

of an accomplice may be sufficient to sustain a conviction . . . .”

United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).               This

court “can reverse a conviction on insufficiency grounds only when

the prosecution’s failure is clear.”               United States v. Moye, 454

F.3d   390,    394   (4th   Cir.   2006)    (internal   quotation   marks    and

citation omitted).

              To prove that Riggins violated § 371, “the government

must prove an agreement between two or more persons to act together

in committing an offense and an overt act in furtherance of the

conspiracy.” United States v. Chorman, 910 F.2d 102, 109 (4th Cir.

1990).    To     sustain    the    aiding    and   abetting   conviction,   the

government was required to prove that Riggins “knowingly associated

himself with and participated in the criminal venture.” Burgos, 94

F.3d at 873 (internal quotation marks and citation omitted).                This

court has held that “[t]o be convicted of aiding and abetting,

participation in every stage of an illegal venture is not required,


                                        3
only participation at some stage accompanied by knowledge of the

result and intent to bring about that result.”      Id.   (internal

quotation marks and citation omitted).    To prove a violation of

§ 922(a)(6) for making false statements in connection with the

acquisition of firearms, the government had to show that:       (1)

Riggins attempted to acquire the firearms from a federally licensed

firearms dealer; (2) in doing so, he knowingly made a false or

fictitious statement; and (3) the subject of his false statement

was material to the lawfulness of the sale.   See United States v.

Rahman, 83 F.3d 89, 92 (4th Cir. 1996) (discussing elements in

connection with challenge to jury instructions).

          With these standards in mind, we have reviewed the trial

transcript, and our review convinces us that the evidence was

sufficient to convict Riggins on all counts. To the extent Riggins

challenges the credibility of a key government witness, Mona

Boakye, the jury clearly found Boakye to be a credible witness.

Such a credibility determination is not reviewable on appeal.   See

Kelly, 510 F.3d at 440.

          Accordingly, we affirm Riggins’ convictions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                4